Citation Nr: 1340525	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  09-50 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for residuals of a back strain, to include muscle spasm.  

3.  Entitlement to service connection for residuals of a right knee contusion.  

4.  Entitlement to service connection for residuals of a left knee sprain. 

5.  Entitlement to an initial rating in excess of 10 percent for postoperative residuals of degenerative joint disease (DJD) of the right shoulder.  

6.  Entitlement to an initial rating in excess of 10 percent for tenosynovitis of the left shoulder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran initiated an appeal by filing a notice of disagreement (NOD) in May 2009 and after a statement of the case (SOC) was issued in September 2009 the appeal was perfected by filing in December 2009 a substantive appeal, VA Form 9, Appeal to the Board of Veterans' Appeals.  While the VA Form 9 was received more than one year after the October 14, 2008, RO letter which informed him of the denials and more than 60 days after the issuance of the SOC, a November 2009 Report of Contact shows that the Veteran called and reported that the SOC was sent to the wrong address.  The Report of Contact reflects that VA information indicated that there was an updated correct address and further noted that the Veteran requested an extension of time within which to perfect the appeal.  Thus, the VA Form 9 is considered to have been filed in a timely manner.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

The Veteran has stated that while a post-service January 2007 sleep study at the Prince William Hospital documented obstructive sleep apnea, the arrangements to have that study accomplished were initiated during military service by his military physicians but could not be arranged prior to his retirement from service because he had to follow the proper procedures and because of a back-log.  The Veteran should be contacted and requested to provide the appropriate release to obtain all records from the Prince William Hospital, to include the complete records pertaining to the scheduling of the Veteran at the Prince William Hospital, as well as any other records of treatment or evaluation of the Veteran at that facility.  Moreover, given the history which he has related he should be afforded a VA examination so as to determine the etiology and time of onset of his obstructive sleep apnea.  

In an October 2007 report of an orthopedic consultation from the Washington Orthopaedic Center it was reported that the Veteran had a one year history of right knee pain and swelling.  In addition to having been seen at Ft. Belvoir, he had been seen at the Woodbridge Family Medical Center (records of which are not on file).  A right knee MRI revealed a complex tear of the posterior horn of the right medial meniscus, a strain of the medical collateral ligament, and a near full thickness osteochondral injury of the medial patellar facet, and there was associated chondral damage to the trochlear groove.  It was noted that he had mechanical symptoms in the right knee.  On examination he had some patellofemoral crepitus, fairly significant effusion of the right knee with medial joint line tenderness, and a positive McMurray's sign.  The diagnosis was displaced right medial menisceal tear and osteochondral right knee injury.  

An official examination in July 2008 found that the Veteran had no pathology of the low back or either knee.  However, nowhere in the report of the official July 2008 examination was it indicated that the Veteran's claims files and service treatment records (STRs) were available for review or that either the claims files or STRs were, in fact, reviewed.  The 2008 official examiner did not address the Veteran's treatment over a period of years during service for disabilities of the back and both knees, and did not mention the post-service right knee MRI documenting right knee pathology.  Thus, the Board is of the opinion that further examination of the Veteran by an examiner that has fully reviewed the claims files and STRs would be helpful.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. § 3.159(c)(4) (2012).  Therefore, the Veteran should be afforded a VA examination to determine the nature, etiology, and time of onset of any disabilities of the low back and each knee which he may now have.   

In his VA Form 9 the Veteran contested the adequacy of the July 2008 official examination, i.e., that the examiner did not thoroughly question him as to the extent of disability resulting from his service-connected shoulder disabilities, including the impact upon his daily activities.  He stated that the examiner never actually even touched him and, so, could not have made certain clinical findings that were reported (such as, that he had no swelling).  

To obtain a fully complete picture of the impairment from the Veteran's service-connected disabilities of the shoulders, the Board is of the opinion that further examination of the Veteran's shoulders would be helpful in this case.  

While on remand, the Veteran should be given an opportunity to identify any medical provider who has treated him for any of the disabilities herein at issue.  Thereafter, any identified records, to include outstanding VA treatment records, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for pulmonary disability or musculoskeletal symptoms of his low back, shoulders, and knees.  After securing any necessary authorization from him, obtain all identified treatment records.  

This should include all record from the Prince William Hospital, to specifically include all records relating to the scheduling of the Veteran's January 2007 sleep study at that facility; and all records from the Woodbridge Family Medical Center; and all records from the Washington Orthopaedic Center.  

The Veteran should be requested to state whether he has had any other postservice treatment at VA, private or military medical facilities for the disabilities addressed herein.  If he responds in the positive; he should be requested to specify which such medical facilities he had been treated at, and for which disabilities, as well as the inclusive dates of treatment; and if necessary to execute and return any needed releases for such records.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the etiology and time of onset of his claimed obstructive sleep apnea.  

All indicated tests and studies should be undertaken.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner must determine whether sleep apnea exists and, if so, the examiner should offer an opinion as to whether it is at least as likely as not began during military service or is otherwise related to the Veteran's military service.  

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed disorders of the low back and each knee.  All indicated tests and studies should be undertaken.  The claims files, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  

The examiner must identify all pathology of the Veteran's low back and knees found to be present.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include in-service injuries of his low back and each knee.  

In this regard, the examiner should specify as to whether any in-service diagnosis/diagnoses or manifestations or symptoms during service were manifestations of any current disorders of the low back or either knee.  

If the examiner finds that there is no current diagnosis of the low back or either knee, to include any residuals of any in-service injury(ies) of the Veteran's low back or either knee, then s/he should explain why.  In any such explanation as to the Veteran's right knee, the examiner should address the postservice right MRI findings demonstrating pathology, apparently due to past injury.  

In offering any opinion, the examiner must consider the full record, to include service treatment records, the July 2008 official examination report, and the Veteran's lay statements regarding service incurrence.  

Also, if the Veteran now has arthritis of the lower spine or either knee, the examiner is requested to address the matter of any report by the Veteran of continuity of symptomatology.  The examiner should explain the reasoning for every opinion provided.  

4.  After obtaining any outstanding treatment records, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected disabilities of the shoulders.  The Veteran's claims files should be available to and reviewed in conjunction with the examination.  All indicated tests, studies and X-rays should be performed.  

The report should set forth all objective findings regarding each shoulder, including complete range of motion measurements.  The examiner must indicate whether there is any ankylosis, recurrent subluxation or dislocations of either shoulder.  

The examiner should comment on the existence of any functional loss due to pain, weakened movement, excess fatigability, incoordination, and painful motion or pain with use of each shoulder, and the extent and nature of any additional impairment, if any, from any of these, as well as during any flare-ups.  

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

